Name: Commission Regulation (EC) No 1193/2002 of 3 July 2002 fixing the quantities which may be transferred to another group of varieties under the guarantee threshold for the 2002 harvest in the raw tobacco sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  production;  plant product
 Date Published: nan

 Avis juridique important|32002R1193Commission Regulation (EC) No 1193/2002 of 3 July 2002 fixing the quantities which may be transferred to another group of varieties under the guarantee threshold for the 2002 harvest in the raw tobacco sector Official Journal L 174 , 04/07/2002 P. 0007 - 0008Commission Regulation (EC) No 1193/2002of 3 July 2002fixing the quantities which may be transferred to another group of varieties under the guarantee threshold for the 2002 harvest in the raw tobacco sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco(1), as last amended by Regulation (EC) No 546/2002(2), and in particular Article 9(4) thereof,Whereas:(1) Article 9 of Regulation (EEC) No 2075/92 introduces production quotas for the different groups of varieties of tobacco. The individual quotas are divided between producers on the basis of the guarantee thresholds for the 2002 harvest fixed in Annex II to Regulation (EC) No 546/2002.(2) This Regulation should apply as soon as possible, well before the deadline for the conclusion of cultivation contracts laid down in Article 55(2) of Commission Regulation (EC) No 2848/98 of 22 December 1998 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards the premiumscheme, production quotas and the specific aid to be granted to producer groups in the raw tobacco sector(3), as last amended by Regulation (EC) No 1005/2002(4).(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco,HAS ADOPTED THIS REGULATION:Article 1For the 2002 harvest, Member States shall be authorised to transfer, under the guarantee threshold and before 30 June 2002, quantities from one group of varieties to another in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 215, 30.7.1992, p. 70.(2) OJ L 84, 28.3.2002, p. 4.(3) OJ L 358, 31.12.1998, p. 17.(4) OJ L 153, 13.6.2002, p. 3.ANNEXGuarantee threshold quantities which each Member State is authorised to transfer from one group of varieties to another>TABLE>